225 U.S. 1
32 S.Ct. 672
56 L.Ed. 955
STATE OF MARYLAND, Complainant,v.STATE OF WEST VIRGINIA.
No. 1, Original.
Decree entered May 27, 1912.
The state of West Virginia having moved the court to take up for consideration the exceptions heretofore filed in this cause by the state of Maryland to the report of Commissioners Julius K. Monroe and Samuel S. Gannett, two of the commissioners who were appointed by the decree entered in this cause on the 31st day of May, 1910, to run, locate, and permanently mark, with suitable monuments, the Deakins or old state line, as the boundary line between the states of Maryland and West Virginia, from low-water mark on the southern bank of the North Branch of the Potomac river to the Pennsylvania line, and to overrule said exceptions and confirm said report, which report is in the words and figures following, to wit:

To the Honorable Chief Justice and the Associate Justices of the Supreme Court of the United States:


1
We, Julius K. Monroe and Samuel S. Gannett, two of the commissioners appointed under the decree of the court rendered May 31, 1910, 'to run, locate, and establish and permanently mark with suitable monuments the said Deakins or 'old state line' as the boundary line between the states of Maryland and West Virginia from said point (low-water mark) on the southern bank of the North Branch of the Potomac river to the said Pennsylvania line, etc.,' have the honor to submit the following report and map entitled, 'Map Showing The Boundary Line Between Maryland and West Virginia, from the Potomac River to the Pennsylvania State Line, as Surveyed and Marked under the Decree of the Supreme Court of the United States, Rendered May 31, 1910,' etc.:


2
The party was organized and went into camp on July 12, 1910, on Arnold's ridge, about 1 mile north of the North Branch of the Potomac river, and immediately began the survey of the line.


3
Beginning at the Fairfax stone, a line was first run north 0x56' E. along a well-marked line to a planted stone marked B/'1101', at the southwest corner of military lot No. 1101, originally a 'bounded maple standing 1 mile north from a stone fixed by Lord Fairfax for the head of the North Branch of the Potowmack river.' The intersection of this line with the south bank of the North Branch of the Potomac (at lowwater mark) was, under the decree of the court, fixed as the corner of Maryland and West Virginia, and monument No. 1 was therefore erected at this place and became the initial point of the boundary line run in 1910 and 1911.


4
From the corner of lot 1101 B, where monument No. 2 was erected, the line deflects slightly to the west and follows the old marked line on the course N. 0x47'53"E. as identified by the surveyors in the case in 1897 and shown on the maps filed by the defendants. This line crosses Arnold's ridge, Laurel run, Backbone mountain, Youghiogheny river, and where it intersects the 3d line of a Maryland tract called 'Covent Garden' monument No. 4 was erected and an offset was made to the west. The 3d line of Covent Garden was followed for a distance of 402.15 feet on the course N. 71x48' W. (true) to a planted stone, acknowledged by residents and owners of adjoining property and pointed out by them as being the limit of their respective claims, at this point. Monument No. 5 was built over this stone and the line was run N. 0x27'04" E. in a manner to follow the property lines, as acknowledged by the citizens of the two states; passing over the center of a planted stone property corner, which marked the beginning of the Maryland tract called Mount Pleasant, surveyed in 1774. Monument No. 6 was built over and around this stone, which was pointed out by witnesses as marking the place of the original corner, a white oak tree. Continuing on the same course, a large anciently marked white oak tree was reached and identified as the beginning of a Virginia tract of land surveyed for John Pettyjohn in 1781, and also a corner of John T. Goff 1,000 acres, survey made in 1782, both of which call for the boundary line. This tree was cut and blocks taken out by your commissioners which showed surveyors' ax marks in the wood; one one hundred and thirty years old, and one one hundred and seventeen years, and the last seventy-eight years, thus indisputably establishing this course as following the oldest marked line extant. The stump of this tree was removed and monument No. 8 was built in the exact spot occupied by it. Upon trial it was found that from this white oak, northward, the line between property holdings of citizens in the two states verged to the eastward, and a slight angle was therefore made to the east and the boundary line run N. 0x42'57" E. to the stump of a bounded sugar tree, the northwest corner of a maryland tract called Elshine; this tree, while standing, was identified by the surveyors in this case in 1897, and also by of a Maryland tract called Eelshine; this that time, has been cleared, and the timber destroyed by fire. The stump of this sugar tree was again pointed out to the commissioners, in 1910, by Peter F. Nine, the present owner of the tract Eelshine. This stump was removed and monument No. 10 erected exactly where it stood.


5
From this point the boundary line runs S. 89x 17' 03" E. 482.3 feet along the line common to the tract Eelshine and the Virginia grant to Wm. Ashby for 50 acres, to the southwest corner of the Maryland tract called Buckdale. As the southwest corner of Buckdale and the southeast corner of the Ashby 50-acre tract, which are common, could not be definitely located upon the ground, as all original objects marking them have been destroyed, this point was determined by the intersection of a line produced southward passing through known and accepted points in the 'old line,' namely, 'the stake and stone pile,' on Lauer Hill, which is the common corner of the Maryland tract called 'Maryland,' and the Virginia grant to John Hoye for 500 acres, and which was identified and located by the surveyors in this case in 1897, and shown at Red 'C-6' upon Map No. 1, filed by defendants, and again identified by your commissioners in 1910; and a point north of the B. & O. Railroad near Hutton, Maryland, in the property line between lands of the Connell heirs and George Morris. Monument No. 11 was placed at the intersection of the line above described with the line eastward from monument No. 10. The course of the boundary from monument No. 11, as above determined, is N. 0x41'02" E., following closely the lines of the original Virginia grants, and passing through, or very near, the several points indicated upon map No. 1 filed in this case by defendants, and testified state line,' to a point on Glover's hill, 1 1/2 state line,' to a point on .glover's hill, 1 1/2 miles north of the Baltimore & Ohio Railroad, where monument No. 15 was erected. From this point northward it was found that the general course of the property lines verged slightly to the west, and the course of the boundary was here changed to N. 0x22'27" E. to conform thereto, following the well-marked divisional lines between the F. & W. Deakins 6,000-acre Virginia grant, and the Maryland military lots (Nos. 1237 to 1245) and the eastern line of the Hoye and Martin 3,600-acre Virginia grant, passing over the summits of Snaggy mountain and through the southern end of the Pine swamp to a point where this line intersects the southern line of the John Crane 776-acre Virginia grant, a short distance north of the Cranesville and Oakland road, as indicated upon the maps filed by the defendant in this case. This point was determined by reproducing upon the ground the southern line of said 776-acre Crane survey. Monument No. 19 was erected at this point.


6
From monument No. 19 an offset of 971.09 feet was made along the south line of the John Crane 776-acre tract N. 89x 27' 27" E. to its intersection with the west boundary of Maryland military lot No. 1292, where here turns northward, following the west here turns notthward, following the west limit of military lots 1292, 1294, 1296, 1298, 1400, and 1402 as laid out by Francis Deakins, on a true course of N. 0x17'00" E. to the northwest corner of military lot 1402. Monument No. 21 was placed at this point and an offset made 53.69 feet S. 89x43'00" E. along the north side of lot 1402 (which is also the division line between lands of E. F. Jenkins and M. H. Frankhouser), where monument No. 22 was erected.


7
From monument No. 22 the course of the boundary is N. 0x24'42" E., passing through, or near the point where a large marked red oak formerly stood, testified to in this case by Ethbell Falkenstine, as standing in the Deakins or old state line, and shown at the letters 'W-K' upon the maps heretofore filed; a planted stone, a short distance north of the red oak in the east line of the Henry Banks survey of 8,000 acres, and following a well-marked line along and with the eastern boundary of the Banks survey and the western boundary of the Maryland tract called 'Canrobert' to a point where it intersects the south line of the 328-acre tract granted by Virginia to Henry Deal, and passing through the same, to a point where the east line of the Banks survey intersects the south line of a tract of 367 acres granted by Virginia to Henry Deal, where monument No. 27 was erected.


8
From monument No. 27 an offset was made 347.3 feet N. 89x 25' 12" E. along the made 347.3 feet N. 89x25'12" E. along the above mentioned, where monument No. 28 was placed.


9
From monument No. 28 to monument No. 32 the course of the boundary is N. 0x 20' 32" the course of the boundary is N. 0x20'07" W. and closely follows the mutually accepted states; corners, trees, and fences having been pointed out by various landowners on both sides of the 'old line.' Monument No. 32 replaces a large marked Spanish oak, which was a common corner of lands owned by John and George W. Vansickle, in West Virginia, and in the west line of land owned by W. M. Fike in Maryland. This tree was cut down and the stump removed by your commissioners in 1911. From this point northward it was found that the old accepted boundary line veered slightly to the east, and the course of the boundry line was therefore changed to N. 0x4'55" E. to conform to it.


10
Monument No. 34 was set at the intersection of this line with the southern boundary line of the state of Pennsylvania.


11
In addition to the monuments just mentioned as standing at the angular points in the boundary, others were set between, exactly in line. (See description of monuments.)


12
The total number of large monuments erected along the Maryland-West Virginia boundary line is 34, in addition to the one restoring the 'Fairfax stone.' Of small monuments, 26 were erected, making a total of 60 permanent marks. The line is also marked at suitable places by 5 copper bolts securely fastened into natural and planted rocks.


13
A description of instruments and methods used in the survey, the method of constructing the monuments, location, latitude, longitude, approximate elevation, distance, true and magnetic bearings, will be found in the following pages.


14
Instruments.


15
The following instruments were used in making the survey: Theodolite, 7 1/2 inch No. 11, United States & Canada Boundary Survey, temporarily loaned during 1910 to this survey. In 1911, 7 1/2 inch theodolite No. 219 of United States Coast and Geodetic Survey, loaned by the Superintendent of that Bureau in place of No. 11. No. 219 is lighter, works more freely, and is altogether much more satisfactory than No. 11. The circles on both theodolites are graduated to 10' spaces and read by verniers to 10". With these instruments the line was ranged out from hilltop to hilltop and flagpoles set at intervals of 1 to 4 miles.


16
2 Gurley transits, circles 5 1/2 inches diameter reading by vernier A to minutes and by vernier B to hundredths of a degree, loaned by Julius K. Monroe. With these transits the line was run from flagpole to flagpole, previously located with the theodolite, in the usual manner with double backsights and foresights. The length of foresight was limited by the length of tape, 500 feet; the length of backsight was limited only by the visibility of the rear tripod. Instead of the ordinary rods for lining in, brass plumb bobs weighing 2 pounds each, supported by tripods 7 feet high, with movable heads, were used. As sights were taken on the string supporting the plumb bobs, the line was produced with great accuracy. A brass tack was set in a solid hub at each transit station.


17
Distances.


18
Distances were measured to the nearest 1/100 of a foot with a 500-foot standardized steel tape, supported at several points along its length so as to have a uniform slope, approximately parallel to the slope of the ground.


19
The inclination or slope of the tape was measured by the vertical circle on the transit, and the horizontal distance and difference in elevation carefully computed.


20
Besides the 500-ft. steel tape, which was graduated to single feet, except at each end, where 1 foot was graduated to tenths, a 100-foot steel tape graduated throughout to feet, tenths, and hundreths was used for shorter measurements.


21
Astronomical observations.


22
Astronomical observations for azimuth were obtained with the theodolite by observing Polaris near eastern elongation. Ten measurements of the angle between star and mark were made with telescope direct and reversed in 5 positions of the circle. The mark was a bulls-eye lantern placed at one of the transit stations a mile or more distant, northward. Time was obtained from the railroad; a mean time Waltham watch being compared with 75th meridian time as set by telegraph from the United States Naval Observatory at Washington each noon, and proper reduction was made for difference in longitude. Azimuth observations were made at 8 stations along the boundary line, 36.7 miles in length; usually at or near a point of deflection in the final line.


23
Geodetic positions.


24
At a point near Cranesville, West Virginia, 24 miles north of the Fairfax stone and 12 miles south of the Pennsylvania line, connection was made with Piney swamp triangulation station located by the United States Geological Survey by a belt of triangulation extending westward from Maryland heights and Sugarloaf, 2 primary triangulation stations of the Coast and Geodetic Survey. The geodetic position of Piney swamp station is on United States Standard datum, and is thus free from station error. A portion of the boundary line, 1.9 miles each of this station, measured during the progress of the survey, was used as a base line, and by measuring all the angles in 2 triangles accurate connection was made with this triangulation station. From these data the geodetic positions of all large monuments were computed.


25
Elevations.


26
The approximate elevations of all stations were determined by carrying a line of vertical angle measurements along the boundary. The elevation of Fairfax stone was accepted as 3,162 feet above mean sea level, as derived from railroad levels, and checks on the heights as computed from this were obtained at 5 points from the topographie work of the United States Geological Survey, as follows: Near Gnegy church; at the crossing of the Northwestern pike; at Hutton; near Cranesville; and at the intersection of the Maryland-West Virginia line with the Pennsylvania state line. The apparent errors at these check points were distributed at the various stations in proportion to the distance.


27
Monuments.


28
List of monuments from the Fairfax stone to the Pennsylvania line, giving the size, method of construction, and location, together with the latitude and longitude of of each of the principal monuments.


29
The principal monuments are uniform in size and shape, and consist of a molded concrete column, 22 inches square at the base, tapering to 10 inches square at 4 feet in height (top of mold), and finished, in a few instances, with rounded top, but generally in flat, pyramidal shape, extending 4 to 5 inches above the top of mold, or form, making the entire column 4 feet 4 inches in height above base; the corners are beveled 1 1/2 inches in width to prevent defacement.


30
Inscriptions: Each monument, beginning with the initial one at the North Branch of the Potomac river, is numbered consecutively from 1 to 34 northward to the Pennsylvania state line; the numbers and the names of the commissioners being placed upon the south face of the monument, except where set diagonally; the date, 1910, on the north face; the letters MD. on the east, and W. VA. on the west. The letters MD. and W. VA. are 3 1/4 inches in height and 3/8 inch deep; the numbers 2 3/4 inches high, and 5/16 inch deep, and the names of commissioners, 1 inch in height and of proportional depth. when built (except the monument when built (except the mounment at Fairfax stone, and Nos. 1 and 2), by means of reversed bevel-faced brass and lead pattern letters, which were attached separately to the inside of the 'forms;' subsequently the letters MD., W. VA., the names of commissioners, and the date, 1910, were soldered on plates of tin reinforced with heavy sheet inron, which were securely fastened heavy sheet iron, which were securely fastened plates were depressed slightly below the surface, which, on the finished monuments, formed corresponding elevations.


31
Material.


32
Three bags (300 pounds) best Portland cement, and seven bags (700 pounds) washed, white sand, were used in each of the large monuments. The cement and sand were thoroughly mixed before and after adding water. This material was firmly tamped in the 'form,' the top being finished with an ordinary mason's trowel. No stone was used in the monument.


33
Base.


34
The base of each of the principal monuments was made of concrete, the usual size being 3 1/2 feet square, and 2 1/2 feet deep, depending upon the character and formation of the ground; in all cases sufficient depth and breadth being obtained to insure stability.


35
The average amount of material used in each base was 3/4 barrel of best Portland cement, 1,200 pounds of sand, and 1,500 to 2,000 pounds of broken stone. The cement and sand were thoroughly mixed before and after adding water; cement and stone were placed in the excavations in alternate layers and the whole thoroughly tamped and bonded. The base was finished and cross lines indicating its exact center marked upon it, and when firm enough to sustain the weight of the monument, the 'form' was set up and carefully centered by means of the cross lines, and the monument built before the final 'set,' thus forming the base and column into one solid mass. In the few instances where the bases were built a day or more before the monument, a large stone was set in the center of the base and allowed to project a foot or more above the surface, and the monument built around it, thus securing a firm bond.


36
Small monuments.


37
Small monuments are also of concrete, uniform in size, 1 foot square and 2 feet high, molded in a wooden form, without taper and contain 1 bag (100 pounds) cement, 2 bags (200 pounds) washed, white sand. The top was finished in a similar manner to the large monuments. The letters MD. cut on the east face, W. VA. on the west, and the date, 1910, on the north. The base, 2 feet square and 2 feet deep, also of concrete, and built as in the larger monuments. One bag of cement and four bags of sand, in addition to the broken stone, were used.


38
The 'Fairfax stone.'


39
The 'Fairfax stone' stands at the head of the North Branch of the Potomac river. It derived its name from Thomas, Lord Fairfax, who became the proprietor of what was known as the 'Northern Neck of Virginia.' The original grant was made in 1663, by Charles II. of England, and subsequently successively confirmed by James II. and George II. The title having rested by transfers in Lord Fairfax, on the 7th of September, 1736, commissioners were appointed, with the approval of George II., to define the boundaries of the grant, which was to be 'all the land lying and situate between and within the heads of the rivers Rappahannock and Potomac, the courses of the said rivers, together with the rivers themselves.' The survey of the upper part of the Potomac river was made in 1736, and at the head spring as then determined a number of trees were marked by the surveyors. A dispute arose between Lord Fairfax and the representatives of the Colony of Virginia as to the source of the Potomac, and no further work or agreement reached until 1746, when representatives for each side having been named, the survey was resumed and a line was run from the head of the Rappahannock to the head of the Potomac river. The trees and springs located in the former survey of 1736, as the head of the potomac, having been found, the course of the trial line was corrected and the final line run in the reverse direction from the Potomac to the Rappahannock.


40
Before leaving the head of the Potomac, additional trees were marked and a stone set up, described as follows, in the notebook (still in existence) of Thomas Lewis, one of the surveyors: 'October 23, 1746. Returned to the spring where we made the following marks: '—'on another beach WB WR 1746 Y3-a stone by the corner pine marked FX, on a beach marked 'AC.' This done we bid adieu to the head spring about 1/2 hour after nine o'clock, our course directing to the head of Rappahannock bearing S. 46x E. 30 poles the top of the mountain in the spring heads on.'


41
When Lieut. N. Michler made his survey of the meridian line north from the Fairfax stone in 1859, he thus describes the stone in his report: 'The initial point of the work—the Fairfax stone stands on the spot encircled by several small streams flowing from springs about it. It consists of a rough piece of sandstone, indifferent and friable, planted to the depth of a few feet in the ground and rising a foot or more above the surface, shapeless in form, it would scarce attract the attention of the passerby. The finding of it was without difficulty, and its recognition and identification by the inscription Fx, now almost obliterated by the corroding action of water and air. In order not to disturb this stone the first observatory was built immediately in the rear (south) of it.' Here, later, Michler built his monument, which was about 4 feet in height and made of several hewn stones, the upper ones being conical. The original Fairfax stone was in existence until about the year 1883, when it was destroyed by vandals and subsequently carried away, leaving the Michler monument as the only marker.


42
The stream surveyed in the year 1736 was what has since been designated the North Branch of the Potomac river. The source, designated as the Fairfax stone, is upon the divide between the eastern and western watersheds. It is 1/4 mile northerly from the summit of the Western Maryland Railroad, which is here the highest point on that line between Cumberland, Maryland, and Elkins, West Virginia.


43
The stone is easily reached by a trail from Fairfax station, which is 1/2 mile to the southeast. The large timber all around has been cut by mill men and fire has destroyed the balance, so that the immediate spot is now largely covered by brush and briers. The land near the Fairfax stone is principally owned by the Davis Coal & Coke Company (in 1910).


44
On August 12, 1910, during the present work, a new concrete monument was built, replacing both the previous marks. The new monument stands 2 feet north of the center of the base of the Michler monument, which point was marked by a brass bolt bedded level with surface of the ground. This rock and mark are still left in place, but are not visible, and the mark is 1 foot north of the point where the original stone stood. The portion of the Michler monument above ground was removed.


45
'Fairfax stone,' restored 1910.


46
The base is of concrete, 3 1/2 ft. square and 2 ft. deep, set flush with the surface of ground. On this base the monument was built, utilizing the form which had been designed for, and was afterwards used in the construction of, the monuments along the boundary from the Potomac river to the Pennsylvania line. The monument is 22 inches square at the base and 10 inches squre at the top, the latter being built up a few inches and rounded off. The total height being 4 ft. and 4 inches above the base. The monument contains 3 1/2 bags of best Portland cement and 6 1/2 bags of white sand. It is marked as follows: On south face Fx 1746 On north face 1910.


47
The corners are beveled 1 1/2 inches in width.


48
Latitude 39x11'41.92" Longitude 79x29'15.50"


49
Monument No. 1.


50
This monument marks the initial point of the present boundary survey. It is on the south bank of the North Branch of the Potomac river, 3,983 feet N.0x56' E. (true) from the Fairfax stone. The base is 3 1/2 ft. square and 4 ft. deep and tapers to 2 1/2 ft. square at its top. The monument is placed diagonally on this base and is marked as follows:


51
On the northeast side 1910 MD On the southeast side W. Va.


52
On the southwest side No 1 W. Va. On the northwest side W. Va.


53
It can be reached from the Fairfax station of Western Maryland Railroad by following an old lumber tram road which goes within 100 yards of the river. From the north, on Maryland side, there is a bridle path leading from the county road on Arnold's ridge, to a point almost in sight of this monument, 1/2 mile distant.


54
Latitude 39x12'21.34" Longitude 79x29'14.67"


55
Monument No. 2.


56
Is in place of a maple tree marked '1101,' which was the beginning of the Maryland military lot 1101. It can be reached from the county road on Arnold's ridge by the same trail that leads to the river. It is less than 1/4 mile from top of the ridge and about 1 mile west of Eli Mosser's house. The boundary line makes a slight angle to west at this point.


57
Latitude 39x12'23.28" Longitude 79x29'14.42"


58
Arnold's ridge.


59
A small monument on the highest point of Arnold's ridge. It is one mile west of house of Eli Mosser, and can be reached by the county road along the ridge.


60
Monument No. 3.


61
On summit of Backbone or Great Savage mountain. The base of monument rests on the solid ledge which forms the crest of the mountain. It is reached with difficulty by an old road crossing the mountain from Eli Mossers to Sommers Mossers upon the west and is more than 1/4 mile west of this trail over rough, rocky ground. It can most readily be reached from the west. There is an extended view from this summit as far north as Snaggy mountain.


62
Latitude 39x14'12.43" Longitude 79x29'12.65"


63
Stahlnaker ridge.


64
A small monument about 1 mile west of Sommers Mossers, and 1/2 mile southwest of county road from Gnegy church to Breedlove.


65
Monument No. 4.


66
Just north of the Youghiogheny river and south of a county road from Gnegy church to Breedlove. It is in the line of a Maryland land grant called Covent garden, and in property line of Wm. Bittner and Oscar Roth. It is 3/4 mile south of Gnegy church and is easily reached. The monument stands diagonally as the line here changes its course to the westward.


67
Latitude 39x15'53.73" Longitude 79x29'10.84"


68
Monument No. 5.


69
About 100 yards north of county road from Gnegy church to Breedlove and in sight of road. It is in a line of the Covent Garden survey, and is in or near property lines of Wm. Bittner, Chas. Winters, Oscar Roth, and J. Stahlnaker. The monument was built over and around a rough stone marking property corners, and stands diagonally as the course of the boundray line here turns northward.


70
Latitude 39x15'54.97" Longitude 79x29'15.69" Monument No. 6.


71
On the south side of the county road from Oakland to Horse Shoe run, 100 yards southwest of the cross roads at Gnegy church. On or near the property line of Daniel Gnegy and Elijah Bechtel. The monument was built over and around a stone property corner which marked the beginning of the Maryland land grant called 'Mount Pleasant,' surveyed in 1774. The original beginning called for was a white oak tree, now gone. The stone was pointed out as said beginning by Daniel Gnegy.


72
Latitude 39x16'31.10" Longitude 79x29'15.32"


73
Hamstead hill.


74
A small monument on the Obed Hamstead hill, 2/3 of a mile east of the southwest prong of the Younghiogheny river and 3/4 mile north of Gnegy church. The monument is 45 feet north of an east-west wire fence and 5 feet west of a north-south line fence.


75
Monument No. 7.


76
Situated 15 feet south of center of county road from Cash Valley to the Horseshoe run road and 1 1/2 miles east of Eglon, West Virginia. The land on the east of monument is owned by George H. Gauer and that on the west by William Weimer.


77
Latitude 39x17'46.83" Longitude 79x29'14.56"


78
Monument No. 8.


79
About 1 1/2 miles northeast of Eglon, West Virginia, and 150 yards east of house of Silas Fike. This monument marks the spot where stood a large white oak tree called for in the Virginia patent to John Pettyjohn, surveyed May 30, 1781, for 400 acres. The call being at 'a white oak in the Maryland line and running and finally to pointers in the Maryland line and with said line N. 226 poles to the beginning.' This tree was blocked during the survey of 1910 and the oldest mark counted one hundred and thirty years' growth, the second one hundred and seventeen years, and the third seventy-eight years. The block was saved. The tree was cut down and stump blown up with dynamite and replaced by the monument which now marks property holdings of Silas Fike, Amelius Fike, and Seymour Hamstead. There is an angle to the east in the boundary line at this point.


80
Latitude 39x17'52.63" Longitude 79x29'14.50"


81
Silas Fike's ridge.


82
A copper bolt set in a rock flush with the ground on summit of a flat timbered ridge 1/4 mile north of house of Silas Fike, who lives 1 1/2 miles northeast of Eglon, West Virginia.


83
Dawson's hill.


84
A small monument on wooded hill of Lloyd Dawson, about 3/4 mile south of the Northwestern pike. It is 26 feet west of north-south fence and 195 feet north of an east-west fence.


85
Monument No. 9.


86
Situated 8 miles southwest of Oakland, Maryland, in the angle formed by the Northwestern turnpike and the county road from Eglon, West Virginia, to Oakland. The monument is 100 yards east of the Youghiogheny river and is on a slight ridge between above-described roads and can be seen from them.


87
Latitude 39x19'07.64" Longitude 79x29'13.29"


88
Offutt's hill.


89
A small monument on summit of wooded hill belonging to D. E. Offutt, 1/4 mile north of the Northwestern turnpike, and 10 feet east of a north-south fence.


90
Stahl's hill.


91
A small monument on summit of Stahl's hill, 20 feet west of an old split rail fence running north and south, and is on land owned by Peter F. Nine.


92
Monument No. 10.


93
In an open field about 300 yards south of a county road running east and west across the Youghiogheny river. The monument stands in place of a sugar tree which formerly stood here and marked a corner of the Maryland grant called 'Eelshine.' The place was pointed out by Peter F. Nine, who owns the property east of it. John Bittner owns the land to the west and his house is 100 yards west of the monument. The boundary line turns to the east and the monument stands diagonally.


94
Latitude 39x20'39.47" Longitude 79x29'11.82"


95
Monument No. 11.


96
Situated 482 feet east from Monument No. 10, as there is here an offset in the line. It is the line of Eelshine and Ashby 50-acre survey, and stands diagonally as boundary line here turns to north.


97
Latitude 39x20'39.41" Longitude 79x29'05.68"


98
Monument No. 12.


99
Is upon the south side of the county road from Brookside, West Virginia, to Oakland, Maryland. It is about 100 feet north of the Youghiogheny river, on land of Dorsey Ashby, and about 100 yards southwest of his house.


100
Latitude 39x21'04.15" Longitude 79x29'05.30"


101
Ashby's hill.


102
A small monument on summit of a flat ridge owned by Dorsey Ashby, 1/4 mile northwest of road from Brookside to Oakland, and 1/4 mile northwest of Mr. Ashby's house.


103
Lauer hill (south brow).


104
A copper bolt set in a rock 6 by 6 by 20 inches, set flush with surface of ground, on south brow of Lauer hill, 3/4 mile south of house of Charles Fulks. It can be reached from the north by road and trail through the woods.


105
Monument No. 13.


106
On the summit of Lauer hill, about 6 miles southwest of Oakland, Maryland. The monument can be reached by a trail running south from a road to a coal mine near Chas. Fulk's house, which is on the north side of Lauer hill, about 1/2 mile from summit. The land is covered with timber and is owned by Daniel E. Offutt.


107
Latitude 39x22'02.42" Longitude 79x29'04.40" Miller.


108
A small monument on summit of flat ridge 1/3 mile north of Laurel run, on land owned by J. S. Miller. It can be reached by road from Crellin, Maryland, which is 1 1/2 miles to the east.


109
Poling.


110
A small monument on a timbered ridge 1 1/2 miles northwest of Crellin, Maryland, and on land owned by Zach Poling. It is 120 feet south of a second-class road crossing the ridge.


111
White.


112
A small monument 3/4 mile south of Hutton, Maryland, on northwest side of a second-class road, and is on land owned by Charles White.


113
Monument No. 14.


114
Is about 200 yards west of Hutton, Maryland, station, B. & O. R. R., and close to south limit of right of way of main line of that railroad. It is north of wagon road from Hutton, Maryland, to Corinth, West Virginia, is conspicuously placed, and can be seen from trains as they pass. It is near lands of John A. Connell, Chas. White, and Grant Felton.


115
Latitude 39x25'08.88" Longitude 79x29'01.54"


116
Morris-Connell.


117
A small monument on summit of flat ridge cleared on west and timbered on east. It is 1/2 mile north of Hutton, Maryland, and is on land owned by George Morris on the west and J. A. Connell on the east.


118
Monument No. 15.


119
About 1 1/2 miles north of Hutton, Maryland, or Corinth, West Virginia, and can be reached by road from Cornith. The monument is on cleared land owned by Dennis Glover. There is a slight deflection of the boundary line to the westward at this point.


120
Latitude 39x26'07.60" Longitude 79x29'00.63" Severe.


121
A small monument on north side of county road 2 miles north of Corinth, West Virginia. On land owned by John M. Browning.


122
Browning.


123
A small monument on summit of a flat wooded ridge owned by John M. Browning, 2 1/2 miles north of Corinth, West Virginia.


124
Camp rocks.


125
A copper bolt set in a hole drilled in top of and near the northeast corner of a rocky bluff on south slope of Snaggy mountain, 700 feet south of old Burchinal road. Stones are piled around and over the bolt. From this point, Glover's hill, Backbone mountain, and other distant points southward can be seen.


126
Burchinal.


127
1st. A small monument on top of a large flat rock 20 feet south of old Burchinal road which crosses Snaggy mountain near this place.


128
2d. A copper bolt set in solid rock 350 feet north of the small monument described above.


129
3d. A copper bolt set in solid rock 1,400 feet north of small monument described above.


130
Monument No. 16.


131
On one of the main summits of Snaggy mountain about 1,281 feet east of the 'Fairfax meridian,' and 75 yards from a rough road to fields on top of mountain. It can be reached from the Burchinal road, which comes out at White Oak spring on the road to Terra Alta.


132
Latitude 39x29'07.98" Longitude 79x28'59.11"


133
Monument No. 17.


134
Is on the very high north summit or brow of Snaggy mountain, and is one of the highest points along the boundary line, being about 3,070 feet above the mean sea level. It can be reached either from a trail which crosses through the gap between monuments 16 and 17, or from the Cranesville-Oakland road above Brownings lake, or by climbing the steep side of the mountain just south of Pine swamp.


135
Latitude 39x29'50.50" Longitude 79x28'58.75"


136
Teets.


137
A small monument on north side of county road which crosses Pine swamp about 3 miles south of Cranesville, West Virginia. The monument is about 1,000 feet south of house of Eugene Teets.


138
Monument No. 18.


139
On the north side of the county road from Cranesville, West Virginia, to Oakland, Maryland, and is about 3 miles south of Cranesville, 100 yards east of house of Eugene Teets, and west of Muddy creek, and on the edge of Pine swamp, which has here been drained.


140
Latitude 39x31'38.50" Longitude 79x28'57.84"


141
Monument No. 19.


142
Is about 2 1/2 miles southeast of Cranesville, West Virginia, and is on the western edge of the Pine swamp, about 100 yards from solid ground. The foundation of the monument rests on hard sand, 4 feet below the surface. The timber and brush near the monument are mostly dead or burnt. The land is owned by Hiram Ringer. The monument is set diagonally as the line turns abruptly east.


143
Latitude 39x31'53.96" Longitude 79x28'57.71"


144
Monument No. 20.


145
Near the middle of Pine swamp, about 3 miles southeast of Cranesville, West Virginia, 1/3 mile west of house of John H. Sommers, and 50 feet west of Muddy creek. The base of the monument is 4 feet square and 6 feet deep, resting on a sticky clay. The surface of the swamp near this monument is very soft, and all material had to be drawn by men on a sled for a distance of 200 yards. The land is owned by Hiram Ringer, and the adjoining land to the east by John H. Sommers. The monument is set diagonally.


146
Latitude 39x31'54.05" Longitude 79x28'45.32" Monument No. 21.


147
One mile east of Cranesville, West Virginia, in a small ravine, and is on property line between M. H. Frankhouser and E. F. Jenkins at the northwest corner of Maryland military lot 1402, at the end of 2d line. It is 200 yards northwest of M. H. Frankhouser's house, 50 yards west of county road, and on northeast side of Pine swamp. The monument stands diagonally as the line turns to the east.


148
Latitude 39x33'08.69" Longitude 79x28'44.85"


149
Monument No. 22.


150
Is 53.69 feet eastward from monument No. 21 in the same ravine, and about 100 feet west of the county road. It stands in the 2d line of lot 1402, and is also on the property line between Frankhouser & Jenkins. The monument stands diagonally as the boundary line turns northward again.


151
Latitude 39x 33' 08.68" Longitude 79x 28'


152
Latitude 39x33'08.68" Longitude 79x28'44.16"


153
Monument No. 23.


154
Is about 1 mile east of Cranesville, West Virginia, 80 feet north of county road from that place to Sang Run, Maryland. It is on a bank above a large spring, and is on cleared land owned by J. G. Elsey, and is 50 yards north of house of E. F. Jenkins.


155
Latitude 39x33'22.93" Longitude 79x28'44.03"


156
Elsey's hill.


157
A small monument on summit of flat cultivated ridge, 1 mile east of Cranesville, on land owned by J. G. Elsey, and 1/4 mile north of house of E. F. Jenkins.


158
Latitude 39x33'34.93" Longitude 79x28'43.92"


159
Strawser road.


160
A small monument on north side of road from Cranesville, West Virginia, to Sang Run, Maryland, about 1 1/2 miles northeast of Cranesville, and on land owned by Samuel A. Strawser.


161
Fike's mountain (south brow).


162
A small monument on south brow of Fike's mountain, 2 miles northeast of Cranesville. It can be reached by a rough road through the woods.


163
Monument No. 24.


164
On summit of Fike's mountain, 2 1/4 miles northeast of Cranesville, West Virginia. It can be reached by a rough trail through the woods from a wagon road which crosses the mountain 1/2 mile west of monument. The summit of the mountain is comparatively flat and no distant large monuments can be seen. The small monument on the south brow is visible, as well as small monument on north brow.


165
Latitude 39x34'49.21" Longitude 79x28'43.23"


166
Fike's mountain (north brow).


167
A small monument on the north brow of Fike's mountain, 1041.56 feet northward from monument No. 24. It is 2 1/2 miles northeast of Cranesville and 1/2 mile northeast of county road, which crosses Fike's mountain 3/4 mile west of this point.


168
Monument No. 25.


169
On a timbered flat ridge north of White Rock run, near southeast corner of John A. Reckard's land, and 1/2 mile south of his house. It is in the woods 100 yards from private road from the Cranesville road to Reckard's house.


170
Latitude 39x36'06.30" Longitude 79x28'42.51"


171
Reckard road.


172
A small monument 30 feet south of a second-class road through the woods near house of John A. Reckard, about 6 miles west of Friendsville, Maryland.


173
Herbert Friend's ridge.


174
A small monument on summit of flat ridge partly covered with timber and brush, owned by Herbert Friend, and is 1/2 mile southeast of his house. It is 6 miles southwest of Friendsville.


175
Monument No. 26.


176
On north side of county road from Keeler Glade to Friendsville, and is 5 miles southwest of latter place. It is on land of Sherman Friend, about 100 yards northeast of his house.


177
Latitude 39x37'47.35" Longitude 79x28'41.57"


178
Sherman Friend's hill.


179
A small monument on summit of a flat, cleared hill, owned by Sherman Friend, who lives 300 yards to southwest. It is 5 miles southwest of Friendsville, Maryland.


180
Melville Friend's hill.


181
A small monument on summit of flat, cleared hill, owned by Melville G. Friend, who lives 5 1/2 miles west of Friendsville, Maryland, and 300 yards west of monument. A road crosses the hill 200 yards west of and another is at foot of hill 300 yards to north of it.


182
Monument No. 27.


183
On north side of county road near Mrs. Marshall Friend's house, about 5 miles west of Friendsville, Maryland. It is on south edge of a cleared field bordering the county road, and is on south property line of Mrs. Marshall Friend. It is in the Henry Deal surveys. The monument stands diagonally as boundary line has offset to east.


184
Latitude 39x38'32.37" Longitude 79x28'41.16"


185
Monument No. 28.


186
This monument is 347.3 feet eastward from monument No. 27, and the same description applies to it. It also stands diagonally as boundary line here turns northward.


187
Latitude 39x38'32.40" Longitude 79x28'36.72"


188
Monument No. 29.


189
Is north of a wagon road through land of Jere Teets, and is about 1/2 mile southeast of his house, and 5 miles west of Friendsville, Maryland.


190
Latitude 39x38'58.92" Longitude 79x28'36.92" Jere Teets' ridge.


191
A small monument on a flat cultivated ridge sloping to the east, owned by Jere Teets, and is 150 yards east of his house, which is 5 miles west of Friendsville, Maryland. It is a few feet north of an eastwest private road.


192
L. Dedrick's ridge.


193
A small monument on a flat, cleared ridge, owned by L. Dedrick. It can be reached from county road on the west by leaving that road near Chestnut avenue church, and going eastward past house of Joshua Fike.


194
Monument No. 30.


195
On summit of Evans Hill, 1 mile west of Fearer Postoffice, Maryland, and 150 yards south of the county road from Fearer to Chestnut avenue church. The monument is on cultivated land owned by Hosea Thomas, who lives 200 yards to the west.


196
Latitude 39x40'15.92" Longitude 79x28'37.50"


197
Monument No. 31.


198
On north side of county road from Friendsville, Maryland, to Hazelton, West Virginia, and is 1 mile west of Fearer, Maryland. It is 100 yards west of house of A. J. Thomas and on line dividing his property from that of Hosea Thomas.


199
Latitude 39x40'26.10" Longitude 79x28'37.58"


200
Monument No. 32.


201
Is 1/2 mile southeast of house of Geo. W. Vansickle, and is nearly the same distance southwest of W. M. Fisk's house, and about 5 miles west of Selbysport, Maryland. The monument stands in place of a large Spanish oak tree, which was removed during the survey in 1911. This tree was corner of property of John Van Vansickle, George W. Vansickle, on the west, and in a line of W. Marshall Fike on the east. The land is cleared and the boundary line makes a sight deflection angle to the east. The monument is marked 'Span Oak' in addition to other inscriptions.


202
Latitude 39x41'14.28" Longitude 79x28'37.94" F. T. Fike's ridge.


203
A small monument in a field owned by F. T. Fike, 200 yards east of a road leading from George Vansickle's place to Selbysport, Maryland.


204
Monument No. 33.


205
On north side of county road leading towards Selbysport, Maryland, and is about 5 miles west of that place. It is on line between cleared land owned by James McDermott and Isaiah Umble.


206
Latitude 39x42'06.58" Longitude 79x28'37.84"


207
Thomas' ridge.


208
A small monument on cleared flat ridge owned by M. M. Thomas on the west and by Joseph Thomas on the east. It is 300 yards northwest of house of Joseph Thomas and 1/2 mile south of Pennsylvania state line.


209
Monument No. 34.


210
At the intersection of the Md.-W. Va. boundary line from the south with the Pennsylvania state line. It is 2 miles southwest of Markleysburg, Pennsylvania, 1/4 mile east of point where the pike to that place crosses the Penna. line, and 1/4 mile northeast of house of M. M. Thomas. It is 1,051 feet westward from the Mason & Dixon mound in which a stone monument marked, '55.2 M 1885,' was set by survey made in 1885 by the states of Pennsylvania and West Virginia.


211
Monument 34 is 40 feet south of oil pipe line, which runs through Pennsylvania near its southern boundary, and is 1/4 mile west of a metal gate house of this pipe line. It is in the straight line between monuments of 1885 numbered 55.2 M and 54.2 M; the latter being 4,276 feet to the westward and in center of a Mason & Dixon mound. The land south of monument No. 34 is owned by M. M. Thomas. The monument sets square and is marked the same as others, excepting that on the north face are the letters PA above the date of 1910.


212
Latitude 39x43'15.88" Longitude 79x28'37.72" TABLE No. 1. Horizontal distances from Monument No.1, distances between monuments,—true bearings,—magnetic bearings and approximate elevations above mean sea level.


213
Horizontal  Distances    Magnetic  Approximate


214
Monument name  distances  between  True  bearings  elevation


215
or number.  from mon.  monuments.  bearings  October 1,    above mean

No. 1.         1910.  sea level.

216
(Feet.)  (Feet.) x  '  "  '  "

Fairfax  3989.13           3162 feet

217
3989.13  S. 0 56 00 W.


218
1      0000.00        2721 "


219
1208.55  N. 0 56 00 E.


220
2      1208.55        2894 "


221
767.94  N. 0 47 53 E.  N. 4 40 E.


222
Arnolds ridge  1976.49        3103 "


223
9265.63  "  "


224
3     11242.12        3343 "


225
6664.26  "  "


226
Stahlnaker ridge  17906.38        2778 "

3587.76

227
4     21494.14        2480 "


228
402.15  N. 71 48 00 W.


229
5     21896.29         2536 "


230
3655.65  N. 0 27 04 E.  N. 4 19 E.


231
6     25551.94   N. 0 27 04 E.  N. 4 19.E.


232
4052.94  "  "


233
Hamstead's hill  29604.88        2575 "


234
3610.43  "  "


235
7     33215.31        2512 "


236
587.40  "  "


237
8     33802.71        2535 "


238
1371.44  N. 0 42 57 E.  N. 4 38 E.


239
Silas Fike bolt in rock  35174.15        2568 "


240
2650.09  "  "


241
Dawson's hill  37824.24        2548 "


242
3568.81  "  "


243
9     41393.05        2441 "


244
1391.72  "  "


245
Offuts hill  42784.77        2558 "


246
5280.81  N. 0 42 57 E.  N. 4 38.E.


247
Stahl's hill  48065.58        2707 "


248
2621.23  "  "


249
10    50686.81        2464 "


250
482.30  S. 89 17 03 E.


251
Horizontal  Distances    Magnetic  Approximate


252
Monument name  distances  between  True  bearings  elevation


253
or number.  from mon.  monuments.  bearings  October 1,    above mean

No. 1.         1910.  sea level.

254
11    51169.11        2444 "


255
2503.67  N. 0 41 02 E.  N. 4 42 E.


256
12    53672.78        2420 "


257
1188.10  "  "


258
Ashby's hill  54860.88        2617 "


259
3321.20  "  "


260
Lauer hill bolt in rock  58182.08        2807 "


261
1386.99  N. 0 41 02 E.  N. 4 42 E.


262
13    59569.07        2857 "


263
7505.82  "  "


264
Miller  67074.89           2619 "


265
3042.91  "  "


266
Poling  70117.80           2634 "


267
5274.19  "  "


268
White  75391.99        2433 "


269
3047.23  "  "


270
14    78439.22        2470 "


271
2405.81  "  "


272
Morris-Connell  80845.03        2548 "


273
3536.24  "  "


274
15    84381.27        2587 "


275
4873.83  N. 0 22 27 E.  N. 4 34 E.


276
Severe  89255.10           2530 "


277
1713.46  "  "


278
Browning  90968.56           2622 "


279
7280.65  "  "


280
Burchinal road  98249.21        2799 "


281
4386.10  "  "


282
16   102635.31        3020 "


283
4302.13  "  "


284
17   106937.44        3072 "


285
9976.18  "  "


286
Teet's road  116913.62        2572 "


287
953.38  "  "


288
18   117867.00        2572 "


289
1563.97  "  "


290
19   119430.97        2572 "


291
971.09  N. 89 27 27 E.


292
20   120402.06        2572 "


293
7553.36  N. 0 17 00 E.  N. 4 29 E.


294
Horizontal  Distances    Magnetic  Approximate


295
Monument name  distances  between  True  bearings  elevation


296
or number.  from mon.  monuments.  bearings  October 1,    above mean

No. 1.         1910.  sea level.

297
21   127955.42        2575 "


298
53.69  S. 89 43 00 E.


299
22   128009.11        2575 "


300
1441.82  N. 0 24 42 E.  N. 4 48 E.


301
23   129450.93        2630 "


302
1213.70  "  "


303
Elsey's hell  130664.63        2788 "


304
2696.96  "  "


305
Strawser road  133361.59        2494 "


306
3868.96  "  "


307
Fike's hill—southbrow.  137230.55        2862 "


308
951.02  N. 0 24 42 E.  N. 4 48 E.


309
24   138181.57        2867 "


310
1041.56  "  "


311
Fike's hill—northbrow.  139223.13        2843 "


312
6760.07  "  "


313
25   145983.20        2582 "


314
4621.04  "  "


315
Near Reckart road  150604.24        2344 "


316
2534.50  N. 0 24 42 E.  N. 4 48 E.


317
H. Friend  153138.74         2379 "


318
3070.16  "  "


319
26   156208.90        2260 "


320
568.91  "  "


321
Friend's hill  156777.81        2331 "


322
2995.97  "  "


323
M. O. Friend  159773.78        2299 "


324
991.13  "  "


325
27   160764.91        2229 "


326
347.31  N. 89 25 12 E.


327
28   161112.22        2221 "


328
2682.81  N. 0 20 07 W.  N. 4 10 E.


329
29   163795.03        2193 "


330
1493.04  "  "


331
Jer. Teets  165288.07        2282 "


332
2411.66  "  "


333
L. Dedrick  167699.73        2331 "


334
3887.49  "  "


335
Horizontal  Distances    Magnetic  Approximate


336
Monument name  distances  between  True  bearings  elevation


337
or number.  from mon.  monuments.  bearings  October 1,    above mean

No. 1.         1910.  sea level.

338
30   171587.22        2399 "


339
1031.22  "  "


340
31   172618.44        2344 "


341
4874.95  "  "


342
32   177493.39        2337 "


343
3070.97  N. 0 04 55 E.  N. 4 38 E.


344
F.T. Fike  180564.36         2337 "


345
2221.59  "  "


346
33   182785.85        2289 "


347
4549.13  "  "


348
Thomas  187335.08           2301 "


349
2463.89  "  "


350
34   189798.97        2321 "


351
TABLE No. 2.


352
Magnetic bearings between monuments on the Maryland-West Virginia boundary line from the Potomac river to the Pennsylvania line, for October, 1910.


353
Note: The original observations were reduced at the office of the Coast and Geodetic Survey, Washington, District of Columbia, by courtesy of the Superintendent of that Bureau.

Number

354
Monuments  True bearing.  Magnetic  Magnetic  of


355
Nos.     bearing.         declination.  observations.


356
2-4  N. 0x 47' 53" E.  N. 4x 40' E.  3x 52' W.  20


357
5-7  N. 0x 27' 04" E.  N. 4x 19' E.  3x 52' W.   7


358
8-10  N. 0x 42' 57" E.  N. 4x 38' E.  3x 55' W.   8


359
11-15  N. 0x 41' 02" E.  N. 4x 42' E.  4x 01' W.   6


360
15-18  N. 0x 22' 27" E.  N. 4x 34' E.  4x 12' W.  13


361
20-21  N. 0x 17' 00" E.  N. 4x 29' E.  4x 12' W.   2


362
23-27  N. 0x 24' 42" E.  N. 4x 48' E.  4x 23' W.   5


363
28-32  N. 0x 24' 07" W.  N. 4x 10' E.  4x 30' W.   5


364
32-34  N. 0x 04' 55" E.  N. 4x 38' E.  4x 33' W.   3


365
If values for shorter intervals are disired, it will probably be best to obtain them by interpolating the declination. The value for the line between Nos. 20 and 21 is probably less reliable than the others, as it depends upon only two results which differby 10'.


366
We return herewith a financial statement showing in detail the money actually expended by the commissioners for surveying and marking the boundary line under the decree in this case, including the per diem compensation of all the commissioners. We also return herewith the several exceptions made and filed before the commissioners by Mr. W. McCulloh Brown, one of the commissioners, during the progress of the work, together with such explanations, observations, and notes as we have thought proper to make concerning said exceptions, for the information of the court.


367
We also return herewith a number of photographs taken upon the ground, illustrating the monuments erected by us to mark the line as run by us, showing the character of the work, method of construction, and location of such monuments.


368
Respectfully submitted,


369
Julius K. Monroe,


370
Samuel S. Gannett,


371
Commissioners.


372
And this cause coming on this day to be heard upon said motion and upon the said report of Julius K. Monroe and Samuel S. Gannett, and upon the separate report of W. McCulloh Brown, one of the said commissioners, including his protest and exceptions in respect to said report of Commissioners Monroe and Gannett, and also upon the supplemental report filed by said Commissioners Monroe and Gannett, and the court being now fully advised in the premises:


373
Mr. Edgar Allan Poe, Attorney General of Maryland, and Mr. Isaac Lobe Straus for complainant.


374
Mr. William G. Conley, Attorney General of West Virginia, and Mr. George E. Price for defendant.

Per curiam:

375
It is thereupon adjudged, ordered, and decreed that the said exceptions filed on behalf of the state of Maryland, as aforesaid, to said report of Commissioners Julius K. Monroe and Samuel S. Gannett, be, and they are hereby, overruled, and that said report be, and the same is hereby, in all respects confirmed.


376
It is further adjudged, ordered, and decreed that the line as delineated and set forth in said report of Commissioners Monroe and Gannett, and upon the map accompanying the same and referred to therein, which line has been marked with permanent monuments, as stated in said report, be, and the same is hereby, established, declared, and decreed to be the true boundary line between the said states of Maryland and West Virginia, and said map is hereby directed to be filed as part of this decree.


377
And it appearing that the total expenses and compensation of said commissioners, and the expenditures attending upon the discharge of their duties, amount to the sum of $17,154.60, it is further adjudged, ordered, and decreed that the same be, and they are hereby, approved and allowed as part of the costs of this suit, to be borne equally between the parties to this cause. And it appearing from said report that the state of Maryland has already paid $5,038.40 of said amount, and that the state of West Virginia has already paid $12,116.11 of said amount, it is ordered that said amounts be credited to said states respectively in the settlement of the costs of this suit between them in accordance with the provisions of this decree and the former decrees entered herein.


378
It is further adjudged, ordered, and decreed that the clerk of this court do transmit to the chief magistrates of the states of Maryland and West Virginia copies of this decree, duly authenticated under the seal of this court, omitting from said copy, however, the map filed with the report of said Commissioners Monroe and Gannett, above mentioned.